DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 2/25/2021.
Claims 1-5, and 7-9 are pending. Claim 1, and 8-9 are independent. Claim 6 was previously canceled.
The previous rejection of claims 1-5, and 7-9 under 35 USC § 103 have been withdrawn in view of the amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "web page providing circuitry configured to" in claim 1-5 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-2, 4-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontes et al. (US8,073,830) in view of Yang et al. (US9,201,925) and Chandi et al. (US9,037,963).

In regards to claim 1, Fontes et al. substantially discloses an information processing apparatus comprising: 
a storage that stores a web page whose location on an internet is preliminarily specified in a predetermined description format (Fontes et al. fig. 5 col6 ln39-49, stores a website at URL); and 
a web page providing circuitry (Fontes et al. fig. 3 col4 ln44-52) configured to: 
provide a first web page that displays a first content associated with a first link that is a first hyperlink to the first content displayed within the first web page (Fontes et al. col6 ln55-63, displays link to content (text excerpt)), 
provide the web page that displays the first link and the first content differing from each other in display shape (Fontes et al. col7 ln8-25, displays content in a different expanded shape),
Fontes et al. does not explicitly disclose the first content being a moving image,
provide, on the first webpage, a second content associated with a second link that is a second hyperlink to the second content displayed in a second webpage.
However Yang et al. substantially discloses the first content being a moving image (Yang et al. col3 ln66 to col4 ln17, displays video content),
Yang et al. col3 ln38-54, displays second content from second webpage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preview method of Fontes et al. with the search extension method of Yang et al. in order to display related search results from multiple webpages (Yang et al. col2 ln20-30).
Fontes et al. does not explicitly disclose the first content being a moving image that is playable on the first webpage;
wherein the first content is arranged above the second content in the first webpage.
However Chandi et al. substantially discloses the first content being a moving image that is playable on the first webpage (Chandi et al. fig. 2 col5 ln30-54, displays content including videos 104);
wherein the first content is arranged above the second content in the first webpage (Chandi et al. Fig 2. Col5 ln55 to col6 ln6, displays first content 110 above second content 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preview method of Fontes et al. with the iframes of Chandi et al. in order to concurrently display content from different sources (Chandi et al. col1 ln23-44).

In regards to claim 2, Fontes et al. as modified by Yang et al. and Chandi et al. substantially discloses the information processing apparatus according to claim 1, wherein the web page providing circuitry is further configured to provide the first web page that displays the first content via the first link so that a display position of at least a part of display elements displayed on the first web page is not changed (Fontes et al. fig. 7 col7 ln62 to col8 ln14).  

In regards to claim 4, Fontes et al. as modified by Yang et al. and Chandi et al. substantially discloses the information processing apparatus according to claim 1, wherein the web page providing circuitry is further configured to provide the first web page that displays, as the first content, a plurality of contents continuously (Fontes et al. fig. 6 col 6 ln23-38).  

In regards to claim 5, Fontes et al. as modified by Yang et al. and Chandi et al. substantially discloses the information processing apparatus according to claim 1, wherein the web page providing circuitry is further configured to provide the first web page that displays the first link at a predetermined display position (Fontes et al. col7 ln57 to col8 ln9).  

In regards to claim 7, Fontes et al. as modified by Yang et al. and Chandi et al. substantially discloses the information processing apparatus according to claim 1, wherein the web page providing circuitry is further configured to provide the first web page that displays the first link in preference to the second link (Fontes et al. col8 ln 10-15). 

Claim 8 recites substantially similar limitations to claim 1. Thus claim 8 is rejected along the same rationale as claim 1.

Claim 9 recites substantially similar limitations to claim 1. Thus claim 9 is rejected along the same rationale as claim 1.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontes et al. in view of Yang et al., and Chandi et al. and Kanjilal et al. (US9,785,916).


Fontes does not explicitly disclose wherein the web page providing circuitry is further configured to provide the first web page that displays, as the first content, a content having a predetermined play time.
However Kanjilal et al. substantially discloses wherein the web page providing circuitry provides the web page that displays, as the first content, a content having a predetermined play time (Kanjilal et al. fig. 2, col1 ln47-60 and col8 ln26-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preview method of Fontes et al. with the media integration method of Kanjilal et al. in order to display preview of videos (Kanjilal et al. col 1 ln47-60).

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-9 have been considered but are moot because the arguments do not apply the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.H/Examiner, Art Unit 2178     
                                                                                                                                                                                                   /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178